UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6219


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GEBRONT MAZAUNTI GADDY, a/k/a T, a/k/a JB,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.   (3:08-cr-00050-JPB-DJJ-1; 3:11-cv-00049-
JPB-DJJ)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gebront Mazaunti Gaddy, Appellant Pro Se.          Paul Thomas
Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Gebront Mazaunti Gaddy seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2011) motion.              The district court referred this case to a

magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West

2006       &    Supp.   2011).        The   magistrate     judge    recommended    that

relief be denied and advised Gaddy that the failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

                  The   timely       filing    of    specific      objections     to    a

magistrate          judge’s      recommendation       is   necessary     to    preserve

appellate review of the substance of that recommendation when

the        parties      have     been       warned    of    the     consequences       of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                          Gaddy

has waived appellate review by failing to file objections after

receiving proper notice.                Accordingly, we deny a certificate of

appealability and dismiss the appeal. *

                  We dispense with oral argument because the facts and

legal          contentions     are   adequately      presented     in   the   materials



       *
       We have reviewed the supplemental authorities Gaddy filed
and conclude that they do not alter the disposition of this
appeal.



                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3